DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.

Examiner’s Initiated Interview
To expedite prosecution of the application, Examiner contacted Applicant on February 25, 2022 and discussed proposed amendments with attorney Christopher Agnew and attorney Susan Lukasik. On 03/03/2022, attorney Susan Lukasik told Examiner that the Applicant of the application did not accept proposed amendment.

Response to Arguments
Applicant’s arguments with respect to claims 8, 10, 16, 20, 29-44 have been considered but are moot in view of new ground of rejection.
	Applicant argues none of Oh’611, Oh’453, Messmer, Narasimhan, and Mostinski teaches or suggests “obtaining, from the transport layer, additional information descriptive of High Dynamic Range (HDR) properties of the at least one encapsulated video elementary stream, wherein the additional information comprises parameters descriptive of color primaries, transfer characteristics, and matrix coefficients” as set forth in independent claims 8, 10, and 20 (page 10).
	As discussed during telephonic interview, Oh’611 and/or O453 discloses providing in stream, additional information descriptive of HDR metadata/properties comprises color primaries, transfer function (see Oh’453: paragraphs 0041, 0054-0056; Oh’611: paragraphs 0080, 0098, 0258-0260). Oh’611, O’053 also discloses the color garmut information include color information such as BT.709 or BT.2020 (‘see Oh’611: paragraphs 0098, 163, 176; Oh’453: paragraph 0041) and SEI message (see Oh’453: paragraphs 0065-0066; Oh’611: paragraphs 0189, 0232, 0402). US 20160286241 (referred to as R241) or US 20160286226 (referred to as R226) discloses SEI message comprises indication of the color primaries, transfer function, and matrix coefficients corresponding to the signal that is obtained by applying the specified color remapping (see R241: paragraph 0219 or R226: paragraph 0294). Thus, it is obvious that the SEI message described in Oh’611 or Oh’453 comprises parameters descriptive of color primaries, transfer characteristics, and matrix coefficients as recited in claims 8, 10, 20.
	It is also noted that non-functional descriptive material does not patentably distinguish over prior art that otherwise renders the claims unpatentable. See for example, MPEP 2111.05, MPEP 2112.01(III). See also In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); Exparte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential) (discussing cases pertaining to non-functional descriptive material) see also BPAI’s decision in Appeal 2009-010851 (for Ser. No. 10/622,876) or BPAI’s decision in Appeal 2011-011929 (for Ser. No. 11/709,170), pages 6-7; or BPAI’s decision in Ser. No. 09/349,638.	In this case, the particular type of data of “parameters descriptive of color primaries, transfer characteristic, and matrix coefficients” recited in claims only differs in terms of the type of parameters/metadata and constitutes non-functional descriptive material and does not limit the current invention. The particular types of “parameters descriptive of color primaries, transfer characteristic, and matrix coefficients” does not reconfigure a receiver. The particular type of data of “parameters descriptive of color primaries, transfer characteristic, and matrix coefficients” is only given weight to different types of data in stream.  
	Although non-functional descriptive material is not required to be considered, all claim limitations including non-functional descriptive material are known by prior art as discussed below.
Claims 1-7, 9, 11-15, 17-19, 21-28 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 16, 20, 29-30, 33, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S 2015/0341611 A1) in view of Ridge et al. (US 20160286241).

Regarding claim 8, Oh discloses a method for adapting a video content to the characteristics of a display (adapting a video content to characteristics of a display of reception device – see include, but are not limited to, figures 1, 16, 20, 22-23, 27, 29, 33, 37, paragraphs 0275-0276, 0278-0279, 0285, 0297-0299, 0304, 0326) the method comprising:
	receiving video data comprising a transport layer and at least one encapsulated video elementary stream (receiving video data comprising a transport layer with additional information/metadata and at least one encapsulated video elementary stream - see include, but not limited to, figures 1, 22, paragraphs 0232, 0275, 0420);
	obtaining, from the transport layer, an additional information descriptive of High Dynamic Range (HDR) properties of the at least one encapsulated video elementary stream, wherein the additional information comprises parameters descriptive of color primaries, transfer characteristic (obtaining, from the transport layer, additional information with HDR metadata descriptive of HDR properties of video elementary stream, the additional information in HDR metadata comprises primary colors, transfer function – see include, but not limited to, figures 1-2, 22, paragraphs 0080, 0096, 0232, 0258-0260, 0275);
	obtaining display description data comprising the characteristics of the display, wherein the characteristics comprises one or more formats supported by the display (obtaining display descriptive data comprising characteristics of display such as type of data, HDR metadata, brightness levels, etc. comprises one or more formats HDR, mid DR (UHD), LDR, etc. supported by the display - see include, but are not limited to, figures 1-2, 22-24, 29, 33, 37, paragraphs 0096, 0107, 0352-0353); 
	based on the additional information and the display description data, determining whether the video content is displayable on the display (based on the additional information and the display description data such as brightness level information, value, flag, HDR data, SD data, LDR data, etc. in broadcast signal, determining whether the video content is displayable/suitable for the display of reception device - see include, but are not limited to, figures 1, 22-24, 29, 33, 37, paragraphs 0100-0102, 0237, 0244, 0275-0278, 0283,0285, 0297-0299, 0304, 0323, 0326, 0463-0465); and 
	 in response to determining that the video content is displayable on the display:
obtaining the video content by decoding the at least one encapsulated elementary stream (see figure 22, paragraphs 0275-0276); and
 adapting the decoded video content using a content adaptation process selected based on the additional information and the display description data (in response to a determination that the video content is displayable/suitable to the display using content adaptation process of analyzing, obtaining the video by decoding/extracting/converting or processing a stream based on comparing the additional information including metadata in broadcast content and display device characteristic, provide content to display device for displaying or perform transforming/further processing of the video content; in response to content with information that is unsuitable, stop video processing, not performing or not converting the content - see include, but are not limited to, figures 1, 22-23, 27, 29, 33, 37, paragraphs 0100-0101, 0102, 0118, 0235-0237, 0275-0279, 0283,0285, 0297-0299, 0304, 0323, 0326, 0463-0465);
Although Oh discloses parameters included in SEI message, BT. 709 or BT. 2020 with suitable coefficients (see include, but not limited to, figure 28, 29, paragraphs 0098, 0185-0189, 0232), Oh does not explicitly disclose the additional information comprises parameters descriptive of matrix coefficients.
 Ridge, in addition to Oh, discloses receiving video data comprising a transport layer and at least one encapsulated video elementary stream (see include, but not limited to, figures 4-7, paragraphs 0077, 0082, 0091, 0173-0175); 
Ridge also discloses obtaining, from the transport layer, additional information comprises parameters descriptive of color primaries, transfer characteristic, and matrix coefficients (see include, but not limited to, paragraphs 0077, 0144-0148, 0219).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Oh with the teachings including additional information comprises parameters descriptive of matrix coefficients as taught by Ridge in order to yield predictable result of quickly modify video presentation by using matrix coefficients in deriving luma and chroma signals from the green, blue, and red, or Y, Z and X primaries of the associated picture – see paragraphs 0011, 0147, 0219).

Regarding claim 10, the limitations of a device that correspond to the limitations of method in claim 8 are analyzed as discussed in the rejection of claim 8. Particularly, Oh in view of Ridge discloses a device for adapting a video content to characteristics of a display, wherein the device comprises a processor configured to:
	receive video data comprising a transport stream layer and at least one encapsulated video elementary stream;
 	obtain, from the transport layer, additional information descriptive of High Dynamic Range (HDR) properties of the at least one encapsulated video elementary stream, the additional information comprising parameters descriptive of color primaries, transfer characteristics, and matrix coefficients;
	obtain display description data comprising the characteristics of the display, wherein the characteristics comprise one or more formats supported by the display;
	based on the additional information and the display description data, determine whether the video content is displayable on the display; and 
 	in response to determining that the video content is displayable on the display: 
	obtain the video content by decoding the at least one encapsulated elementary stream; and 
 	adapt the decoded video content using a content adaptation process selected based on the additional information and the display description data.
 (see similar discussion in the rejection of claim 8 and include, but are not limited to, Oh: figures 1-2, 22-23; Ridge: figures 5-7, paragraphs 0144-0148, 0219).
Regarding claim 16, Oh in view of Ridge discloses the limitations as discussed in the rejection of claim 8. Oh also discloses demultiplexer 1010 separates HDR metadata from UHD stream before providing UHD stream to decoder 1020 for decoding. The demultiplexer may demultiplex the multiplexed UHD stream into elementary streams and sending the elementary streams to the decoder 1020 for decoding media data transmitted by the demutiplexed elementary streams for display (see Oh: figure 22, paragraphs 0275-0276, 0278). Thus, the additional information including DR metadata is present in a transport stream multiplexed with elemental streams and metadata and received by the demultiplexer. Since the demultiplexer separates the metadata from the video content and provides the video content as elementary streams to the decoder for decoding, it would have been obvious to one of ordinary skill that the addition information is obtainable (from the demultiplexer) without decoding the video content from an elementary stream that is encapsulated in the transport stream so that the demultiplexer provides the elementary streams to the decoder for decoding the elementary streams received from the demultiplexer. See also description in Ridge: paragraphs 0121, 0130).

Regarding claim 20, the limitations of a non-transitory storage medium that correspond to the limitation of claim 8 are analyzed as discussed in the rejection of claim 8. Particularly, 
Oh in view of Ridge discloses a non-transitory storage medium carrying instructions of program code for executing a method for adapting a video content to characteristics of a display, wherein the method comprises: 
 	receiving video data comprising a transport laver and at least one encapsulated video elementary stream; 
 	obtaining, from the transport laver, additional information descriptive of High Dynamic Range (HDR) properties of the at least one encapsulated video elementary stream, the additional information comprising parameters descriptive of color primaries, transfer characteristics, and matrix coefficients; 
 	obtaining display description data comprising the characteristics of the display, wherein the characteristics comprise one or more formats supported by the display; 
	based on the additional information and the display description data, determining whether the video content is displayable on the display; and 
 	in response to determining that the video content is displayable on the display: obtaining the video content by decoding the at least one encapsulated elementary stream; and 415/774,785 
 	2015P00149WOUS adapting the decoded video content using a content adaptation process selected based on the additional information and the display description data (see similar discussion in the rejection of claim 8 and include, but are not limited to, Oh: figures 1-2, 22-23, paragraphs 0465-0468; Ridge: figures 5-7, paragraphs 0144-0148, 0219, claims 11, 20).  

Regarding claim 29, Oh in view of Ridge discloses the method of claim 8, wherein the video content is encoded in an elementary stream (video content is encoded in an elementary stream provided to the decoder– see include, but not limited to, Oh’611: figure 22, paragraphs 0275-0276, 0278; Ridge: figure 7, paragraphs 0077, 0164).  

Regarding claim 30, Oh in view of Ridge discloses the method of claim 10, wherein the determining occurs before starting to decode the video content (the determining by the demultiplexer occurs before the elementary stream is provided by the demultiplexer to the decoder to start decoding the video content  – see include, but not limited to, Oh’611: figure 22, paragraphs 0275-0276, 0278; Ridge: figure 7, paragraphs 0121, 0130).  

Regarding claim 33, Oh in view of Ridge discloses the method of claim 8, wherein the additional information indicates the encapsulated video elementary stream includes dynamic HDR metadata (elementary stream includes high dynamic range (HDR) metadata  – see include, but not limited to, Oh: figures  2, 22, paragraphs 0244, 0275-0278, 0291; Ridge: figures 4-7, paragraphs 0077, 0096, 0164, claim 1).  

Regarding claims 36 and 39, the additional limitations of the device or non-transitory storage media that correspond to the additional limitations of method in claim 33 are analyzed as discussed in the rejection of claim 33.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S 2015/0341611 A1) in view of Ridge (US 20160286241) as applied to claim 8 or claim 10 and further in view of Oh et al. (US 20180077453 –hereinafter referred to as Oh’453).
Note: 62/152,045 (hereinafter referred to ‘045) and 62/160,611 are provisional applications of Oh’453.
It is also noted that each document that is directly or indirectly incorporated by reference in its entirety is treated as part of the specification of the respective reference (see for example, MPEP 2163.07b).

Regarding claim 31, Oh in view of Ridge discloses a method of claim 8, wherein the additional information is present for duration of the video content (additional information is present for a particular duration/time associated with scene/video of elementary stream – see include, but are not limited to, figures 1, 22-23, 29, 33, 37, paragraphs, 0229, 0275, 0282, 0404; Ridge: paragraphs 0234, 0238, 0239) .
However, Oh does not explicitly discloses additional information is present for a whole duration of the video content.
Oh’453 discloses additional information is present for a whole duration of the video content (additional information such as HDR common metadata with provided time information is present for entire content/program or whole HDR content– see include, but are not limited to, Oh’453: figures 5, 17, paragraphs 0047, 0050, 0051, 0104, 0112; ‘045: pages 8, 11, 15, 17-18 and discussion in “response to arguments” above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Oh with the teachings including additional information is present for a whole duration of video content (entire content/program or whole HDR content) as taught by Oh’453 in order to yield predictable result of improving transmission efficiency (paragraph 0003) or to reduce repeatedly transmission or to reduce processing time data for entire program/content (paragraphs 0057, 0104 , 0112).

Regarding claim 32, the additional limitations that correspond to the additional limitations in claim 31 and are analyzed as discussed in the rejection of claim 31.

Claims 34-35, 37-38, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S 2015/0341611 A1) in view of Ridge et al. (US 20160286241) as applied to claim 33 or claim 36 or claim 39 above and further in view of Mostinski (U.S 2008/0204481).

Regarding claims 34, 37, 40, Oh in view of Ridge discloses the limitations as discussed in the rejection of claim 33 or claim 36 or claim 39 respectively, wherein the additional information comprises a first information belonging to the group comprising: a maximal dynamic metadata brightness; a minimal time interval after which the dynamic metadata will be updated/refreshed and/or dynamic range information (see include, but are not limited to, paragraphs 0096-0098, 0115, 0122, 0127-0128, 0142, 0162, 0174, 0278, 0394-0400; Ridge: paragraphs 0095, 0238-0239).  
	However, Oh does not explicitly disclose a maximal dynamic metadata refresh rate.
	Mostinski discloses information comprises a first refresh information belonging to the group comprising: 
	a maximal dynamic metadata refresh rate; and 
	a minimal time interval after which said dynamic metadata will be refreshed (refresh parameters define a minimal refresh rate and a maximal refresh rate, display update (or refresh) is responsive to the maximal and minimal display (and corresponding to minimal and maximal refresh periods Tmin and Tmax) – see include, but are not limited to, paragraphs 0035, 0050-0052, 0064-0069). 
	Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to further modify Oh in view of Ridge with teachings including information comprises a first refresh information comprising: a maximal dynamic metadata refresh rate; or a minimal time interval after which said dynamic metadata will be refreshed as taught by Mostinski in order to yield a predictable result of providing an efficient method for controlling a display (paragraph 0016) or reducing power consumption (paragraph 0070). 
	
Regarding claims 35, 38, 41, Oh in view of Ridge discloses the limitations as discussed in the rejection of claim 33 or claim 36 or 39 respectively, wherein the additional information comprises a second information belonging to the group comprising: 
	a minimal dynamic metadata brightness; and
	a maximal time interval after which the dynamic metadata will be updated/displayed (see include, but are not limited to, paragraphs 0096-0098, 0115, 0122, 0127-0128, 0142, 0162, 0174, 0278, 0394-0400; Ridge: paragraphs 0095, 0238-0239).  
	However, Oh does not explicitly disclose a minimal dynamic metadata refresh rate.
	Mostinski discloses information comprises a second refresh information belonging to the group comprising: 
	a minimal dynamic metadata refresh rate (minimal refresh rate); and
	a maximal time interval after which said dynamic metadata will be refreshed (refresh parameters define a minimal refresh rate and a maximal refresh rate, display update (or refresh) is responsive to the maximal and minimal display (and corresponding to minimal and maximal refresh periods Tmin and Tmax) – see include, but are not limited to, paragraphs 0035, 0050-0052, 0064-0069). 
	Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to further modify Oh in view of Ridge with teachings including information comprises a second refresh information comprising: a minimal dynamic metadata refresh rate; or a maximal time interval after which said dynamic metadata will be refreshed as taught by Mostinski in order to yield a predictable result of providing an efficient method for controlling a display (paragraph 0016) or reducing power consumption (paragraph 0070). 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 42-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ridge et al. (US 20160286241).

Regarding claim 42, Ridge discloses a method for encoding a video content (figures 4-5, paragraphs 0096, 0121-0122), the method comprising: 
 	obtaining at least one encapsulated video elementary stream (obtaining at least one video elementary stream/unit - see include, but not limited to, figures 4-5, paragraphs 0096, 0121-0122); 
 	obtaining additional information descriptive of High Dynamic Range (HDR) properties of the at least one encapsulated video elementary stream, the additional information comprising parameters descriptive of color primaries, transfer characteristics, and matrix coefficients (obtaining additional information with metadata descriptive of HDR properties of the video elementary stream/unit comprising parameters descriptive of color primaries, transfer characteristics, and matrix coefficients – see include, but not limited to, paragraphs 0144-0148, 0219, figures 4-5); and 
	encoding video data comprising at least one encapsulated video elementary stream and a transport layer comprising at least the additional information (see include, but not limited to, paragraphs 0121-0122, 0144-0148, 0219, figures 4-5).  

Regarding claim 43, limitations of a device that correspond to the limitations of method in claim 42 are analyzed as discussed in the rejection of claim 42. Particularly, Oh in view of Ridge discloses a device for encoding a video content, wherein the device comprises a processor configured to: 
 	obtain at least one encapsulated video elementary stream; obtain additional information descriptive of High Dynamic Range (HDR) properties of the at least one encapsulated video elementary stream, the additional information comprising parameters descriptive of color primaries, 715/774,785 2015P00149WOUStransfer characteristics, and matrix coefficients; and 
 	encode video data comprising at least one encapsulated video elementary stream and a transport layer comprising at least the additional information (see similar discussion in the rejection of claim 42 and include, but not limited to, paragraphs 0121-0122, 0144-0148, 0219, figures 4-5).  

Regarding claim 44, Ridge discloses the device of claim 43, wherein the device is one of an encoder, a pre-processor providing input to an encoder, a video coder, and a web server (see include, but not limited to, figure 4, paragraph 0078-0079, 0082).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ridge et al. (US 20160286226) discloses apparatus, method and computer program for video coding and decoding (see also paragraph 0149-0153, 0294).
	Baylon et al. (US 20170085889) discloses system and method for reshaping and adaptation of high dynamic range video data.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             	
March 4, 2022